United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 06-30070
                          Conference Calendar


JIMMY G. NIXON, SR.,

                                      Petitioner-Appellant,

versus

JOE YOUNG; MS. ENDENFIELD; SHAWN MILLION; K. SCHWINN;
R. POOLE; MR. MCCLAIN; DOES 1-10,

                                      Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 2:05-CV-650
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jimmy G. Nixon, Sr., federal prisoner # 12863-116, appeals

the dismissal of his 28 U.S.C. § 2241 habeas corpus petition for

lack of jurisdiction.    Nixon challenged his conviction and

sentence for mail fraud, wire fraud, money laundering, and

illegal monetary transactions.

     Nixon has not argued, much less shown, that he is entitled

to proceed under § 2241 based on the “savings clause” of 28

U.S.C. § 2255.     Reyes-Requena v. United States, 243 F.3d 893,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-30070
                               -2-

900-01, 904 (5th Cir. 2001); Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).   The district

court’s judgment is AFFIRMED.